EXHIBIT 10.32 FIRST AMENDMENT TO LEASE THIS FIRST AMENDMENT TO LEASE(“Amendment”) is entered into as of the 1st day of October 2010, by and between KML Fremont Investors LLC (“Lessor”)and Viasystems Corporation (“Lessee”),to amend the lease dated September 20, 2005.The Parties enter into this Amendment based upon the following facts, intentions and understandings: WHEREAS, pursuant to that certain lease dated September 20, 2005 (hereinafter referred to as the “Lease”), whereby Lessor leased to Lessee and Lessee leased from Lessor approximately Thirteen Thousand Five Hundred Sixty-Six (13,566) square feet of building on approximately Thirty-Seven Thousand Twenty-Six (37,026) square feet of land, which is commonly known as 340 Turtle Creek Court located in the City of San Jose, County of Santa Clara, State of California (“Premises”).The Lease is scheduled to expire on September 30, 2010.Lessee has notified Lessor that it desires to extend the Lease through June 30, 2012; and WHEREAS, Lessor and Lessee desire to amend the Lease; NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein, the Parties hereby agree as follows: 1. Definitions.Capitalized terms used herein and not otherwise defined herein shall have the same meanings assigned to them in the Lease. 2. Parties.Lessee is amended to Viasystems Corporation, formerly known as Merix Corporation and successor in interest to Merix San Jose, Inc. 3. Term.The Original Term is extended an additional one (1) year and nine (9) months, such that the Expiration Date of the Lease is amended to June 30, 2012. 4. Base Rent.The Base Rent is amended to $11,687 per month for the duration of this Amendment 5. Effectiveness of Lease.Except as set forth in this Amendment, all provisions of the Lease shall remain unchanged and in full force and effect and are incorporated herein by reference.In the event of any conflict between the provisions of the Lease and the provisions of this Amendment, the Lease shall govern and control. 6. Binding Effect.This Amendment shall be binding upon and shall insure to the benefit of Lessor and Lessee and their respective successors, assignees and representatives. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the date and year first written above. Lessor: KML Fremont Investors LLC BY: Name: Title: Lessee: Viasystems Corporation BY:_/s/ Daniel J. Weber Name:Daniel J. Weber Title:Vice President and Secretary
